Upon an examination of the original opinion in Whitman v. Whitman, 223 Ala. 557, 137 So. 666, we find that the pertinent portion of the first paragraph of the original opinion reads: "The bill does not make out such a case when it shows that there has been no abandonment or separation and that the complainant and respondent were living together as man and wife when the bill or petition was filed." (Italics ours.) The word "an" before the word "abandonment," as printed in the report of the case, was clearly understood as "no," and was so treated.
In the case of Spafford v. Spafford, 199 Ala. 300,74 So. 354, 355, L.R.A. 1917D, 773, the statement of facts indicates the wife had moved out of the home the husband had selected and maintained for her. The words in the statement of facts,"unless she remove back into said home," are to like effect as those contained in the opinion in that case. (Italics supplied). The original record shows the actual removal by the wife from the home selected by the husband, and where he maintained her, to *Page 645 
that of her mother; that the husband would not go with her, but asserted his willingness to support her in his mother's home if she would move back. Thus the Spafford Case is differentiated from the instant case and that of Whitman v. Whitman, supra, in the averment of residence. These cases are alike only in the fact that they were for separate support and maintenance, and not for divorce.
We are not of the opinion that the instant decision is out of harmony with any declaration contained in the opinion of Mr. Justice Gardner in Spafford v. Spafford, supra. We hold that this decision is within the wholesome rule declared in Whitman v. Whitman, supra, as we have indicated in the original opinion.
The application for rehearing is therefore denied.
All the Justices concur, except BROWN, J., who dissents.